Case 5:19-cv-01062-TAD-KLH Document 22 Filed 05/12/20 Page 1 of 8 PageID #: 182




                                UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF LOUISIANA
                                       SHREVEPORT DIVISION
 MICHAEL LEE KITCHEN                                         CIVIL ACTION NO. 5:19-CV-01062
 VERSUS                                                      JUDGE TERRY L. DOUGHTY
 WALK-ON’S BISTREAUX & BAR                                   MAG. JUDGE KAREN L. HAYES


                                                   RULING


        Pending before the Court are a Motion to Dismiss under Rules 12(b)(5) and 12(b)(6)

 [Doc. No. 8] filed by Defendant Bossier Eats, LLC (“Bossier Eats”) d/b/a Walk-On’s

 Bistreaux & Bar1 and a Motion for Summary Judgment [Doc. No. 15] filed by Plaintiff Michael

 Lee Kitchen (“Kitchen”).       The motions are fully briefed.

        For the following reasons, Bossier Eats’ Motion to Dismiss is GRANTED IN PART and

 DENIED IN PART AS MOOT, and Kitchen’s Motion for Summary Judgment is DENIED AS

 MOOT.

 I.     ALLEGED FACTS AND PROCEDURAL HISTORY

        On August 14, 2019, Kitchen filed a Complaint against Bossier Eats. [Doc. No. 1]. He

 contends that he was formerly employed by Bossier Eats at its Bossier City Walk-On’s location

 and that he was terminated after an altercation with a co-worker. Id. He alleges in his Complaint

 that his conflict with the co-worker was “non-racial,” but it is his “opinion” that the “terminating

 managers,” who are “Caucasian,” “did not implement conflict resolution” because of his

 appearance--“long hair, brown skin, physically fit.” Id. He further alleges that he was “judged”


        1
         Bossier Eats was incorrectly identified by Kitchen only as “Walk-On’s Bistreaux & Bar.”
Case 5:19-cv-01062-TAD-KLH Document 22 Filed 05/12/20 Page 2 of 8 PageID #: 183



 during his employment for “not being the typical black male,” which he defines as “sexually

 driven, ignorant, and illiterate.” He alleges that he was consistently “sexually harassed, verbally

 intimidated and threaten[ed] for being educated, hard working, and faithful to [his] relationship.”

 Id.

         Summons was issued for service on Bossier Eats on August 19, 2019. [Doc. No. 5].

         On August 21, 2019, Magistrate Judge Mark L. Hornsby issued a Memorandum Order

 [Doc. No. 6]. In light of Kitchen’s pro se status, Magistrate Judge Hornsby advised him in

 pertinent part as follows:

         Plaintiff will first need to serve his complaint on [Bossier Eats]2. Service may be
         accomplished by delivering the summons, which will be issued by the Clerk of
         Court, and a copy of the complaint to [Bossier Eats’] registered agent for
         service or other person authorized to receive service under Federal Rule of Civil
         Procedure 4. Rules for the various means of delivery and service are also
         set forth in Rule 4. Plaintiff must complete service and file evidence of service
         within 90 days of the filing of his complaint, which will be November 12, 2019.
         Failure to do so may result in dismissal of this civil action.


 (emphasis added).

         Kitchen did not file evidence of service.

         However, on October 28, 2019, Bossier Eats filed the instant Motion to Dismiss.                [Doc.

 No. 8]. Bossier Eats argues that Kitchen’s Complaint should be dismissed pursuant to Federal

 Rule of Civil Procedure 12(b)(5) because he failed to effect service of process on it.

 Specifically, Bossier Eats contends that service was improper because Kitchen only mailed a

 copy of the summons, via certified mail, addressed to “Walk Ons Bistreaux and Bar” and further

 addressed to “Management Staff.” [Doc. Nos. 8-2; 8-5]. Kitchen did not request Bossier Eats to

 waive service of process, and he did not request service of process on Christopher McJunkins


         2
         Magistrate Judge Hornsby referred to Defendant as Walk-Ons Bistreaux & Bar, as identified in the
 Complaint.

                                                       2
Case 5:19-cv-01062-TAD-KLH Document 22 Filed 05/12/20 Page 3 of 8 PageID #: 184



 (“McJunkins”), the registered agent for Bossier Eats, the entity that owns the Bossier City

 Walk-On’s and that employed Kitchen.

          Additionally, McJunkins has not been personally served with the Summons and

 Complaint, nor has anyone approached him to serve him in this lawsuit.

          Alternatively, Bossier Eats moves the Court to dismiss Kitchen’s Complaint for failure to

 state a claim under Federal Rule of Civil Procedure 12(b)(6). Bossier Eats contends that Kitchen

 failed to assert a sexual harassment complaint in his EEOC charge and thus any such claim is

 subject to dismissal for failure to exhaust administrative remedies. Bossier Eats further contends

 that Kitchen’s claim that his discharge was racially discriminatory is subject to dismissal because

 his Complaint lacks sufficient factual content to set forth a plausible claim for relief.

          Kitchen filed a memorandum in opposition to Bossier Eats’ Motion to Dismiss [Doc. No.

 14] and a separate Motion for Summary Judgment [Doc. No. 15]. He clarifies that he seeks to

 bring “solely” a “wrongful termination” action against Bossier Eats, not a harassment or

 discrimination cause of action, because he should not have been terminated when it was his

 “coworker” who was the “violent verbal aggressor.” [Doc. No. 14, pp. 1-4]. He further argues

 that Bossier Eats is disingenuous with its argument that it did not receive the Complaint because

 parts of the Complaint are cited in its filing. In his own Motion for Summary Judgment, Kitchen

 contends that, for the reasons stated in his memorandum in opposition to the Motion to Dismiss,

 the Motion to Dismiss is “negated.” [Doc. No. 15]. He then details his efforts to obtain service

 information on Bossier Eats, contending that Bossier Eats deliberately thwarted his efforts. Id.

          Bossier Eats filed a reply memorandum [Doc. No. 17] in support of its Motion to

 Dismiss,3 as well as a memorandum in opposition to Kitchen’s Motion for Summary Judgment.


          3
        Bossier Eats first takes issue with the lateness of Kitchen’s filing, contending that the opposition
 memorandum was untimely when it was “deemed” filed by the Court on November 21, 2019. To clarify,

                                                          3
Case 5:19-cv-01062-TAD-KLH Document 22 Filed 05/12/20 Page 4 of 8 PageID #: 185



 [Doc. No. 18]. In its reply, Bossier Eats responds that Kitchen has failed to show that he

 personally served Bossier Eats’ agent for service of process with a copy of the summons and

 Complaint, and, therefore, his case should be dismissed. Additionally, Bossier Eats argues that

 Kitchen should not be allowed to assert new claims of wrongful termination under Louisiana law

 and for a procedural due process violation as amendment would be futile.

         In response to Kitchen’s Motion for Summary Judgment, Bossier Eats argues that

 consideration of a motion for summary judgment is inappropriate because (1) Bossier Eats has a

 pending and meritorious Motion to Dismiss; (2) as part of that motion, Bossier Eats has

 presented evidence that it was not properly served, and jurisdiction has not yet attached; (3)

 Kitchen did not comply with local rules to provide a statement of undisputed material facts and

 to properly support his Motion for Summary Judgment with a memorandum; and (4) such

 motion is premature because discovery has not begun. Kitchen did not file a reply.

         The Court is now prepared to rule.

 II.     LAW AND ANALYSIS

         Under Federal Rule of Civil Procedure 12(b)(5), “[w]hen service of process is

 challenged, the serving party bears the burden of proving its validity or good cause for failure to

 effect timely service.” Sys. Signs Supplies v. U.S. Dep't of Justice, Washington, D.C., 903 F.2d

 1011, 1013 (5th Cir. 1990). The Court may consider affidavits or declarations in resolving Rule


 November 21, 2019, is the date the Clerk’s Office reviewed that filing. The opposition memorandum was “filed”
 on November 15, 2019, but the Clerk’s Office found that it was deficient and issued a notice of deficiency on
 November 18, 2019. [Doc. No. 13]. The notice of deficiency explained that his memorandum “filed on November
 15, 2019,” was deficient, explained the nature of the deficiency, and gave Kitchen ten (10 ) days to correct the
 deficiency. Id. He corrected the deficiency two days later, on November 20, 2019. Kitchen’s lateness, therefore,
 was a matter of three (3) days, an extension that the Court would certainly have granted to either party. Given his
 pro se status, the Court will not dismiss a lawsuit on this basis.

          The Court would note that Bossier Eats’ own opposition memorandum, timely filed on December 5, 2019,
 was also deficient, a notice of deficiency also issued, and that deficiency was not corrected until December 16,
 2019. [Doc. Nos. 18, 19 & 20].

                                                          4
Case 5:19-cv-01062-TAD-KLH Document 22 Filed 05/12/20 Page 5 of 8 PageID #: 186



 12(b)(5) motions. See Riley v. Office of Alcohol & Tobacco Control of Louisiana Dep’t of

 Revenue, No. CV 18-6984, 2018 WL 6651082, at *3 (E.D. La. Dec. 19, 2018) (“The Court

 may consider such affidavits when ruling on a Rule 12(b)(5) motion to dismiss.”); Thomas v.

 New Leaders for New Sch., 278 F.R.D. 347, 351 (E.D. La. 2011) (“The Court may consider such

 affidavits when resolving a Rule 12(b)(5) challenge without converting the motion into a motion

 for summary judgment.”).

          Where a party has not complied with the rules for proper service and 90 days have

 passed, the Court “must dismiss the action without prejudice . . . or order that service be made

 within a specified time.” FED. R. CIV. P. 4(m). “Pro se status does not excuse a litigant's

 complete failure to effect service.” Wells v. Hain Celestial Grp., Inc., No. 15-CV-0025, 2015

 WL 9244892, at *2 (W.D. La. Nov. 23, 2015), report and recommendation adopted, No. CV 15-

 0025, 2015 WL 9094716 (W.D. La. Dec. 16, 2015) (quoting Sys. Signs Supplies, 903 F.2d at

 1013).

          Federal Rule of Civil Procedure 4(h), which refers to Rule 4(e)(1), sets forth the

 acceptable methods by which a corporate entity such as Bossier Eats may be served. These

 include either delivering a copy of the summons and the complaint to a managing officer or

 agent or following state law for serving summons in the state where the district court is located.

 FED. R. CIV. P. 4(h)(1)(A)-(B); FED. R. CIV. P. 4(e)(1). The Louisiana Code of Civil Procedure

 provides that a corporate entity is served “by personal service on any one of its agents for

 service of process.” LA. CODE CIV. PROC.        ART.   1261(A). However, “[a]n agent must have

 actual authorization from the entity sought to be served. Apparent authority is insufficient.”

 Poydras v. Iberiabank Corp., No. 6:19-CV-01171, 2019 WL 5855834, at *1 (W.D. La. Nov. 7,

 2019) (quoting Smith v. Woman’s Hosp., 2015 WL 2357127, at *3 (M.D. La. May 15, 2015)).



                                                   5
Case 5:19-cv-01062-TAD-KLH Document 22 Filed 05/12/20 Page 6 of 8 PageID #: 187



         In this case, Kitchen did not effectuate service on Bossier Eats using either of these

 acceptable methods. First, the envelope Kitchen addressed only to “management staff” at the

 Bossier City Walk-Ons did not contain a copy of the Complaint, but rather only the summons.

 To this extent, Kitchen’s attempt at service failed to comply with Rule 4(c)(1). FED R. CIV. P.

 4(C) (“A summons must be served with a copy of the complaint.” (emphasis added); see also

 Ceaser v. Dillards Dep't Store, No. CV 6:17-01066, 2018 WL 3030126, at *3 (W.D. La.

 May 31, 2018), report and recommendation adopted sub nom. Ceaser v. Dillards Dep't

 Store, No. 6:17-CV-1066, 2018 WL 3029336 (W.D. La. June 18, 2018).

         Furthermore, the envelope was not delivered by a process server4 to a managing officer

 or agent of the Company. Whether McJunkins eventually received the envelope, and the fact

 that Bossier Eats’ attorneys were able to access the Complaint via the Court’s electronic filing

 system does not cure Kitchen’s failure to effect service. Kitchen failed to properly serve Bossier

 Eats in accordance with the Federal Rules of Civil Procedure or the Louisiana Code of Civil

 Procedure.

         Well over 90 days have passed since the Complaint was filed in August 2019, and

 Kitchen did not effect service, nor did he seek an extension of time to do so. He has opposed

 this motion, but argues only that his service was in compliance with federal rules and that

 Bossier Eats employees did not cooperate in providing him information on service. Even if

 employees did not cooperate in his efforts to obtain information, however, Bossier Eats’ Motion

 to Dismiss was filed in October, and any time during the ensuing months a simple search of the

 Louisiana Secretary of State’s website would provide information needed for service on Bossier




         4
         Under federal rules, ”[a]ny person who is at least 18 years old and is not a party may serve a summons
 and complaint.” FED. R. CIV. P. 4(c)(2).

                                                        6
Case 5:19-cv-01062-TAD-KLH Document 22 Filed 05/12/20 Page 7 of 8 PageID #: 188



 Eats. See

 https://coraweb.sos.la.gov/commercialsearch/CommercialSearchDetails.aspx?CharterID=120549

 0_E9B2E674B2 (last visited 05/11/2020).

         Under these circumstances, the Court finds no basis to, sua sponte, extend additional

 time for Kitchen to effect service over eight months after the Complaint was filed. See Sys.

 Signs Supplies, 903 F.2d at 1013 (To establish good cause, a litigant must demonstrate “at least

 as much as would be required to show excusable neglect, as to which simple

 inadvertence or mistake of counsel or ignorance of the rules usually does not suffice”; the

 litigant “must make a showing of good faith and establish ‘some reasonable basis for

 noncompliance within the time specified.’”) (quoting 4A C. WRIGHT & A. MILLER, FEDERAL

 PRACTICE AND PROCEDURE § 1165, at 480 (2d ed. 1987)).

         Given this conclusion, the Court lacks jurisdiction to consider the remaining arguments

 by Bossier Eats and Kitchen.5

 III.    CONCLUSION

         For the foregoing reasons, Bossier Eats’ Motion to Dismiss [Doc. No. 8] is

 GRANTED IN PART and DENIED IN PART. To the extent that Bossier Eats moves for

 dismissal under Rule 12(b)(5) for insufficiency of service of process, the motion is GRANTED,

 and Kitchen’s Complaint is DISMISSED WITHOUT PREJUDICE. The motion is otherwise

 DENIED AS MOOT. Kitchen’s Motion for Summary Judgment [Doc. No. 15] is also DENIED




         5
           The Court notes, however, that it appears from his filings Kitchen no longer wishes to pursue claims
 under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq. Instead, he appears to assert only a
 wrongful termination under Louisiana law and a procedural due process claim. Even if additional time for service
 were permitted, such claims would not be cognizable on the facts alleged.

                                                         7
Case 5:19-cv-01062-TAD-KLH Document 22 Filed 05/12/20 Page 8 of 8 PageID #: 189



 AS MOOT.

          MONROE, LOUISIANA, this 12th day of May, 2020.




                                                 TERRY A. DOUGHTY
                                            UNITED STATES DISTRICT JUDGE




                                        8
